MANDATE

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-15-00159-CV

                     BARRY CHRISTOPHER CONNER, Appellant

                                            V.
                         LYNETTE MARIE CONNOR, Appellee

   Appeal from the 311th District Court of Harris County. (Tr. Ct. No. 2013-68896).


TO THE 311TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

         Before this Court, on the 17th day of September 2015, the case upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:
                      After due consideration, the Court grants appellant
               BARRY CHRISTOPHER CONNOR’s motion to dismiss the
               appeal. Accordingly, the Court dismisses the appeal.

                    The Court orders that the appellant, BARRY
               CHRISTOPHER CONNOR, pay all appellate costs.

                      The Court orders that this decision be certified below
               for observance.

               Judgment rendered September 17, 2015.
              Per curiam opinion delivered by panel consisting of Chief
              Justice Radack and Justices Bland and Huddle.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




November 23, 2015
Date                                                CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT